DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 7-12, 14, 17-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
In independent claim 11, applicant claims “… receive an image, and performing an initial optical image recognition (OCR) on the image to identify text information… measure OCR signal quality as a weighted average of semantic analysis of the resulting text… segment the image into continuous portions based upon similarity of the OCR signal quality…”  However, this is found unsupported in filed specification.  According to paragraphs 0080, 0082 in US2018/0011974 of instant application, segmenting an input image is not based upon similarity of the OCR signal quality, and segmenting process is prior to character recognition of OCR.  For examination purpose, claim 11 is exanimated under interpretation of claim 1. 
In independent claims 1 and 11, applicant claims “… measuring OCR signal quality as a (1)weighted average of semantic analysis of the resulting text and (2)a calculated figure of merit equation between characters in the identified text information and an example font, and (3)maximizing entropy within identified text information area in a linear model…”  However, this is found unsupported in filed specification.  According to paragraphs 0083 and 0088 in US2018/0011974 of instant application, (1)-(3) are different measure algorithms in determining OCR signal quality (OCR result quality), which are not applied together in determining one OCR signal quality.  For examination purpose, one of said measure algorithms is interpreted for determining OCR signal quality.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7-12, 14, 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "the resulting text" and “the resulting subsequent OCR signal”.  There is insufficient antecedent basis for this limitation in the claim.
As indicated in 112(a) rejections above, independent claims 1 and 11 recite having three different measure algorithms in determining one OCR signal quality, which is indefinite because there is no support in filed specification.  Even if it is supported, it is unclear on how said three different measure algorithms being applied together to output one OCR signal quality.  For examination purpose, one of said measure algorithms is interpreted for determining OCR signal quality.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-2, 4, 7-12, 14, 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrou et al. (US2011/0129153) in view of Poncin et al. (US8254681) and Tzadok et al. (US2009/0220175).
To claim 1, Petrou teach a computerized method for generating machine readable documents (106 of Fig. 1, network server), the method comprising:
receive an image (Fig. 11, paragraph 0034, receive an image query from client device);
segmenting the image into continuous portions based upon containing similar attributes (paragraph 0162, segments of text such as paragraphs, column, title; alternatively, paragraph 0151, Figs. 12-13, bounding boxes identify image segments by person, trademark, product graphic, and textual areas);
for each of the continuous portions (paragraph 0180, contiguous region), performing an initial optical image recognition (OCR) on the image to identify text information using a first OCR transform (620 of Fig. 16,);
for each of the continuous portions, measuring OCR signal quality as a weighted average of semantic analysis of the resulting text (obvious in paragraph 0123, checking the converted words against a dictionary and replacing potentially mis-converted letters in words that otherwise match a dictionary word; and paragraph 0171, average the text quality scores associated with the characters in the text segment to generate the quality score) and a calculated figure of merit equation between characters in the identified text information and an example font, and maximizing entropy within identified text information area in a linear model (not considered due to lack of support in filed specification; nevertheless, paragraph 0163, OCR module generates a 
for each of the continuous portions, when signal quality of a continuous portion is sufficient, outputting the text information (1710=>1730 of Fig. 18, paragraph 0178, text segment(s) over a set threshold are sent to the document generation module).
But, Petrou do not expressly disclose for each of the continuous portions, when the signal quality is insufficient, iteratively applying a second OCR transform to the portion with insufficient signal quality, wherein the second OCR transform is different from the first OCR transform and measuring the resulting subsequent OCR signal quality of the continuous portion until a sufficient signal quality for the continuous portion is reached.
In furthering said obviousness in OCR signal quality measurement, Poncin teach a computerized system for generating machine readable documents comprising: an optical character recognition (OCR) engine configured to receive an image, and perform an initial optical image recognition (OCR) on the image to identify text information (120 of Fig. 1, column 3 lines 37-55); a statistical model server configured to measure OCR signal quality as a weighted average of semantic analysis of the resulting text (column 5 line 63 to column 6 line 3, average the text quality scores associated with the characters in the text segment to generate the text quality score), segment the image into contiguous portions (column 3 lines 64-67, column 10 lines 44-56, column 11 lines 8-10) based upon similarity of the OCR signal quality (130 of Fig. 1, column 3 line 56 to column 4 line 4, column 5 line 62 to column 6 line 37, and claim 1, based at least in part on the text quality score associated with the document segment, whether to display the document segment as the associated recognized text of the document segment, or as a portion of the image of the document corresponding to the document segment); and further 
	Tzadok teach computerized system for generating machine readable documents comprising: an optical character recognition (OCR) server (server is interpreted as a component or program that provides a service in a system) configured to receive an image (201 of Fig. 2), segmenting text image (paragraph 0015), and perform an initial optical image recognition (OCR) on the image to identify text information (paragraph 0009, draft OCR); a statistical modeling server configured to measure OCR signal quality (204 of Fig. 2, paragraph 0013, apply statistical tables); and when signal quality is sufficient the OCR server is further configured to output the text information (212 of Fig. 2, paragraph 0013, high confidence OCR results that match dictionary/statistical tables expectations), and for each of the continuous portions, when the signal quality is insufficient, iteratively applying a second OCR transform to the portion with insufficient signal quality, wherein the second OCR transform is different from the first OCR transform (retrained) and measuring the resulting subsequent OCR signal quality of the continuous portion until a sufficient signal quality for the continuous portion is reached (207+ of Fig. 2, paragraphs 0005, 0013-0014, sure words are placed in a depository if they meet a predetermined quality criteria and sure words, error words and manually classified fonts are processed as required using an iterative process until all fonts meet the predetermined quality criteria); and the OCR server is further configured to aggregate the outputted text information (paragraph 0013, OCR results would be passed to the final output repository).


To claim 11, Petrou, Poncin and Tzadok teach a computerized system for generating machine readable documents (as explained in response to claim 1 above).




To claims 2 and 12, Petrou, Poncin and Tzadok teach claims 1 and 11.
Petrou, Poncin and Tzadok teach wherein the signal quality is determined by OCR accuracy measures (column 5 line 65-67 of Poncin). 

To claims 4 and 14, Petrou, Poncin and Tzadok teach claims 1 and 11.
Petrou, Poncin and Tzadok teach wherein the OCR server is further configured to identify regions of continuous signal quality within the OCR image (as explained in response to claim 1 above). 

To claims 7 and 17, Petrou, Poncin and Tzadok teach claims 1 and 11.
Petrou, Poncin and Tzadok teach wherein the statistical modeling server is further configured to identifying the transform for each region of contiguous signal that has the highest quality signal (Petrou, paragraph 0106; Poncin, column 9 line 65 to column 10 line 5).

To claims 8 and 18, Petrou, Poncin and Tzadok teach claims 7 and 17.
Petrou, Poncin and Tzadok teach wherein the OCR server is further configured to apply the identified transform to each region of contiguous signal to generate a plurality of OCR signals (Petrou, paragraphs 0182, 0186; Tzadok, paragraphs 0013-0015, identified reoccurring). 

To claims 9 and 19, Petrou, Poncin and Tzadok teach claims 8 and 18.
Petrou, Poncin and Tzadok teach wherein the OCR server is further configured to recompile the plurality of OCR signals into a single document (Tzadok, 204 of Fig. 2, paragraph 0013, use dictionaries of the given language or dictionaries compiled for the given domain, e.g., the subject domain relevant to the given book; 216 of Fig. 2, paragraph 0014, update dictionaries or tables, which leads to recompile). 

To claims 10 and 20, Petrou, Poncin and Tzadok teach claims 9 and 19.
Petrou, Poncin and Tzadok teach wherein the OCR server is further configured to output the single document (Tzadok, 212 of Fig. 2, paragraph 0013, final output repository).

To claim 21, Petrou, Poncin and Tzadok teach claim 1.
Petrou, Poncin and Tzadok teach further comprising when the signal quality of each of the continuous portions is sufficient, combining the continuous portions into a single document for outputting (Petrou, paragraph 0178).

To claim 22, Petrou, Poncin and Tzadok teach claim 1.


To claim 23, Petrou, Poncin and Tzadok teach claim 1.
Petrou, Poncin and Tzadok teach further comprising processing the image to determine which OCR transform to use as the first OCR transform (Petrou, paragraphs 0010-0012, a bank of adaptive OCR engines each tuned to the specific font type).

To claim 24, Petrou, Poncin and Tzadok teach claim 1.
Petrou, Poncin and Tzadok teach wherein the signal quality for a first continuous portion of the continuous portions is sufficient based on the first OCR transform and the signal quality for a second continuous portion of the continuous portions is sufficient based on the second OCR transform, wherein the first continuous portion and the second continuous portion are different (as explained in response to claim 1 above, each of Petrou, Poncin and Tzadok teach performing OCR textual content by segments and evaluating OCR result segment by segment, wherein different OCR quality on different continuous portion would have been observed).

To claim 25, Petrou, Poncin and Tzadok teach claim 1.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        October 20, 2021